DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Shaughnessy et al. (US PG Pub. 20090274176).
Regarding claim 1, O’Shaughnessy discloses a dichroic-mirror array (plurality of wavelength selective mirrors 110, 111, 112 and 113 of fig. 1), comprising: 
in a right-handed XYZ coordinate system (shown in the examiners illustration of fig. 1 below), 
a first group of m (m > 2) dichroic mirrors DAl to DAm which are arranged in order parallel to each other along a positive direction of an X axis (shown in the examiners illustration of fig. 1 below)); and 
a second group of n (n > 2) dichroic mirrors DB1 to DBn which are arranged in order parallel to each other along a negative direction of the X axis (shown in the examiners illustration of fig. 1 below), 
wherein X coordinates of the DA2 to DAm are positive (shown in the examiners illustration of fig. 1 below), 
wherein X coordinates of the DB2 to DBn are negative (shown in the examiners illustration of fig. 1 below), 
wherein incident surfaces of the DAl to DAm and incident surfaces of the DB1 to DBn are perpendicular to an XZ plane (shown in the examiners illustration of fig. 1 below), 
wherein slopes of straight lines obtained by projecting normal lines of the incident surfaces of the DAl to DAm onto the XZ plane are negative (the normal of the incident surfaces is negative), and 
wherein slopes of straight lines obtained by projecting normal lines of the incident surfaces of the DB1 to DBn onto the XZ plane are positive (the normal of the incident surfaces is positive).

    PNG
    media_image1.png
    513
    578
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy et al. (US PG Pub. 20090274176) as evidenced by Yamakawa (JP2010217652A).
Regarding claim 4, O’Shaughnessy discloses the dichroic mirror array comprising a first group and a second group (shown above in the examiners illustration of fig. 1).
O’Shaughnessy fails to explicitly teach wherein when angles formed by the normal lines of the incident surfaces of the dichroic mirrors and a Z axis are 8o, the DAl to DAm have different transmission spectra at an incident angle o, and the DB1 to DBn have different transmission spectra at an incident angle o; however, it is well known that a wavelength shift in color separation characteristics due to transmission and reflection of dichroic mirror depending on the incident angle of the light beam (referenced by Yamakawa (JP2010217652A) cited however, not relied on); therefore, the particular angles of the claimed invention are inherent based on the desired wavelengths.

Allowable Subject Matter
Claims 2, 3 and 5-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 2 that was found to be allowable is wherein the DAl and the DB1 are arranged along a positive direction of a Z axis, and wherein a Z coordinate of the DAl is smaller than a Z coordinate of the DB1.

Claim 3 is allowable as being dependent on claim 2.

The subject matter of claim 5 that was found to be allowable is when angles formed by the normal lines of the incident surfaces of the dichroic mirrors and a Z axis are o, and when the DAl to DA(m - 1) and the DB1 to DB(n - 1) make up a subgroup, the dichroic mirrors of the subgroup have different transmission spectra at an incident angle o.

Claims 6-9 are allowable as being dependent on claim 5.

The subject matter of claim 10 that was found to be allowable is wherein Z coordinates of the DAl to DAm are different from each other, wherein Z coordinates of the DB1 to DBn are different from each other, wherein, regarding the DAl to DAm and the DB1 to DBn, when angles between the normal lines of the incident surfaces and the Z axis are Go, an average refractive index of a base material is no, and an average width of the base material is a and an average thickness of the base material is B in a cross section parallel to the XZ plane, and when an average of an arrangement spacing between DAj (2 < j (m - 1)) and DA(j + 1), and between DBk (2 k (n - 1)) and DB(k + 1) in an X-axis direction is x, and an average of an arrangement spacing between DAj (2 j (m - 1)) and DA(j + 1), and between DBk (2 k (n - 1)) and DB(k + 1) in a Z-axis direction is z, Go, no, a, B, x, and z satisfy a predetermined relationship so that an aperture width can be expanded or optical-path lengths can be reduced, in the dichroic-mirror array.

Claims 11 and 12 are allowable as being dependent on claim 10.

The subject matter of claim 13 that was found to be allowable is wherein Z coordinates of the DAl to DAm are different from each other, wherein Z coordinates of the DB1 to DBn are different from each other, wherein, regarding the DAl to DAm and the DB1 to DBn, when angles between the normal lines of the incident surfaces and the Z axis are Go, an average refractive index of a base material is no, and an average width of the base material is a and an average thickness of the base material is B in a cross section parallel to the XZ plane, and when an average of an arrangement spacing between the DAl and DA2, and between the DB1 and DB2 in an X-axis direction is x, and an average of an arrangement spacing between the DAl and DA2, and between the DB1 and DB2 in a Z-axis direction is y, Go, no, a, B, x, and y satisfy a predetermined relationship so that an aperture width can be expanded or optical-path lengths can be reduced, in the dichroic-mirror array.

Claims 14 and 15 are allowable as being dependent on claim 13.

The subject matter of claim 16 that was found to be allowable is wherein further comprising: a first filter that transmits light in a predetermined wavelength band, wherein an incident surface of the first filter is parallel to an XY plane, wherein the first filter and the DAl are arranged along the positive direction of the Z axis, and wherein a Z coordinate of the first filter is smaller than the Z coordinate of the DA1.

The subject matter of claim 17 that was found to be allowable is wherein further comprising: a second filter that transmits light in a predetermined wavelength band, wherein an incident surface of the second filter is parallel to a YZ plane, and wherein the second filter is arranged between two adjacent dichroic mirrors of the DAl to DAm or the DB1 to DBn.

The subject matter of claim 18 that was found to be allowable is further comprising: a third filter that transmits light in a predetermined wavelength band, wherein an incident surface of the third filter is parallel to an XY plane, and wherein a Z coordinate of the third filter is larger than Z coordinates of the DAl to DAm and the DB1 to DBn.

The subject matter of claim 19 that was found to be allowable is wherein a sensor array having a plurality of sensor elements, wherein a sensor surface of the sensor array is arranged parallel to an XY plane, and wherein a Z coordinate of the sensor surface is larger than Z coordinates of the DAl to DAm and the DB1 to DBn.

Claims 20 and 21 are allowable as being dependent on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        19 May 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882